DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
In the Advisory Action of 11/16/2021, the examiner wrote, the following, which generally reflects the examiner’s present position on these claims.


“The applicant proposed claim amendments which recite that the processor "generates detection results based on the comparison."
The examiner has carefully considered this but regards this as minor difference that does not rise to the level of patentability. The prior art teaches encoding both wheel measurements and reference data in a QR code. The comparison of these two is a very easy mental process, and automating the comparison doesn't seem to add a great deal. A reasonably skilled technician would do just fine with the measurement and the reference data and wouldn't need to be told if the measurement data is off, and likely doesn't need to be told that the measured value is greater or less than the reference value.
In fact, by presenting the comparison rather than the raw data, the information might be less useful to a technician than both wheel measurements and reference data.”

To elaborate on this, the comparison would not seem to add new information, and it might in fact take away information. For example, a comparison result might merely say that tire pressure is low, whereas the raw data might give the current tire pressure reading (measurement data) and a baseline manufacturer’s recommended tire pressure (reference data).
The raw data might actually be more useful to a car mechanic. For example the comparison might merely say that the tire pressure is low without saying how low. A tire pressure reading that is off by a slight amount may just indicate the need a bit more air, while a tire pressure reading that is very low may indicate a leak or a nail in the tire. In this example, the raw tire pressure and the baseline information would be far more useful to a car mechanic than taking the same data and summarizing it (which is what the comparison would actually do).

It is the examiner’s view that the claimed ‘comparison’ is merely a presentation or interpretation of the data that would be unnecessary to one of ordinary skill in the art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9, 11-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Corghi (US 2018/0314763).
Re claim 1:
Corghi teaches all of the basic elements of the claim.
First (see abstract) reference data about a vehicle is included in a QR code.
In addition, it is seen at para 0024 to 0028:
“[0024] In one embodiment, the method includes a step of capturing measurement 

data" is used, broadly speaking, to mean data which are variable over time and 
which are quantifiable by means of measurements performed on the vehicle.  In 
one embodiment, the measurement data include one or more of the following 
parameters: . 
 
[0025] The method includes a step of processing the measurement data as a 
function of the reference data. 
 
[0026] The method also includes a step of including at least part of the 
measurement data, in addition to the reference data, in the image data 
representing the QR code. 
 
[0027] In one embodiment, the method comprises a step of including the 
measurement data in the filing location of the electronic database which also 
contains the characteristic vehicle parameters. 
 
[0028] In another embodiment, the measurement data are included both in the 
electronic database and in the image data representing the QR code.  This 
solution allows obtaining a data redundancy which can avoid problems connected 
with data loss or impossibility of accessing the filing location in the 
electronic database.”

Thus measurement data (“wheel toe; wheel camber; wheel caster; actual wheel size; residual wheel imbalance; wheel runout; wheel elasticity; wheel tyre tread depth; wheel tyre pressure”) are sensed and included with vehicle reference data in a QR code that is made available externally to a user for future use.

Regarding the limitation, "generates detection results based on the comparison."
The examiner has carefully considered this but regards this as minor difference that does not rise to the level of patentability. The prior art teaches encoding both wheel measurements and reference data in a QR code. The comparison of these two is a very easy mental process, and automating the comparison doesn't seem to add a great deal. A reasonably skilled technician would do just fine with the measurement and the reference data and wouldn't need to be told if the measurement data is off, and likely doesn't need to be told that the measured value is greater or less than the reference value.
In fact, by presenting the comparison rather than the raw data, the information might be less useful to a technician than both wheel measurements and reference data.

Therefore, this limitation is regarded as a minor difference of presentation rather than substance. Presenting (a) comparison and presenting (b) the measurement data and the reference data side-by-side are regarded as technical equivalents not rising to a patentable difference.



Re claim 3: The QR code data can be sent across different networks (see the end of para 0040 of Corghi).

Re claim 4: If the QR code can be sent across one network, it can be sent across any network.

Re claims 5 and 6: It is clear in Corghi that reference information (i.e. vehicle information, see abstract) can be combined with measurement data (“wheel toe; wheel camber; wheel caster; actual wheel size; residual wheel imbalance; wheel runout; wheel elasticity; wheel tyre tread depth; wheel tyre pressure”). For the corporation of measurement data see paragraphs 0024 to 0028.

Regarding the limitations of the 8/25/2021 amendment:
That the reference data identifies expected measurement data is true in at least some instances. In claim 6 of Corghi it is seen that the reference data includes wheel size. This compares to measured “actual wheel size” (para 0024 of Corghi).
Separately “wheel parameters” (claim 6 of Corghi) almost certainly include recommended tire pressure, as this is arguably the most fundamental parameter after size for the owner and mechanic to know.

Re claim 7: Plural QR codes is just a duplication of what Corghi already teaches. This may happen for example if the customer is having multiple tires or multiple vehicles serviced.

Re claim 9: The basic reference information (vehicle and model information) is a profile information.

Re claims 11-17 and 19: See discussions re claims 1-7 and 9, respectively.

Claims 8, 10 , 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Corghi as applied to claim 1 above, in view of the article “Quick response code in Oral and Maxillofacial Radiology” by Shakil et al. and submitted by the applicant in an IDS.
Re claim 8:
Corghi lacks inclusion of image data in a QR code.

Shakil et al. is similar in that measurement data is encoded in a QR code. But in Shakil et al., pictoral information (a radiology image) can be incorporated into the QR code.

The motivation for incorporating pictoral information to be incorporated into the QR code as per Shakil et al.’s teaching is simply that a picture can convey a large amount of information that couldn’t easily be expressed in words.


In view of the teachings of Shakil et al., it would have been obvious that Corghi’s measurement and QR encoding concepts could be usefully applied in the medical field in a medical measurement context.

Re claims 18 and 20: See claims 8 and 10, respectively.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392. The examiner can normally be reached Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/DANIEL A HESS/Primary Examiner, Art Unit 2876